Citation Nr: 1449476	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for gall bladder removal.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board notes that the case is currently under the jurisdiction of the RO in Cleveland, Ohio.  In December 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

This matter was previously before the Board in March 2014, at which time it was remanded for further development.  In the March 2014 remand, the Board referred the Veteran's claim of entitlement to service connection for acid reflux, which was raised in a November 2009 notice of disagreement.  As the issue of service connection for acid reflux has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

The Veteran's gall bladder removal has resulted in cholelithiasis, pain, and frequent bowel disturbance, but has not resulted in colic or severe digestive distress.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, have been met for gall bladder removal.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.114, Diagnostic Codes (DCs) 7314-7319 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection for gall bladder removal.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to VA's duty to assist a claimant in the development of a claim, VA associated with the Veteran's claims file his VA treatment records and service treatment records (STRs), and provided an examination in May 2010.  38 U.S.C.A. § 5103A(c)-(d); 38 C.F.R. § 3.159(c)(3)-(4).

This matter was previously before the Board in March 2014, at which time it was remanded for further development.  Consistent with the March 2014 remand directives, updated VA treatment records were associated with the claims file.  Although the directives also required VA to provide an additional examination to assess the severity of his condition, the Veteran failed to appear at his scheduled May 2014 examination and then again at his rescheduled examination in July 2014.

A June 2014 VA Form 27-0820 indicates that the Veteran was contacted regarding his failure to report to his May 2014 examination and informed that failure to report to an examination would result in the claim being rated on the basis of the evidence of record.  The Veteran has not indicated that he did not receive the notice of his examinations or an August 2014 supplemental statement of the case (SSOC) in which such failures to report were noted.  Thus, the Board concludes that the Veteran was properly notified of the date and time of his examinations.  See generally Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA is entitled to presume the regularity of the administrative process in the absence of clear evidence to the contrary).

The Board notes that it is well-established that VA's duty to assist a claimant is not a "one-way street."  A claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA made all efforts to notify and to assist the Veteran with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  He was also specifically advised of the potential outcome of his claims in the event he failed to report to his scheduled VA examinations.  Thus, the Board finds that the AMC/RO has substantially, if not fully, complied with the Board's March 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ enumerated the issues on appeal and solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

By way of background, the Veteran underwent a laparoscopic cholecystectomy, a gall bladder removal procedure, in July 2008.  In January 2009, he filed a claim of service connection for gall bladder removal, which was denied by the Pittsburgh, Pennsylvania RO in a June 2009 rating decision.  After receiving the November 2009 notice of disagreement with the June 2009 rating decision, VA provided an examination and the claim was readjudicated by the Wichita, Kansas RO in July 2010.  The July 2010 rating decision granted service connection for gall bladder removal, effective September 14, 2008, but did not grant a compensable rating.  Subsequent to that decision, the Veteran initiated the present appeal.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  The Board has also considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The action to be taken in instances where a veteran fails to report for a VA examination depends on if the examination was scheduled in connection with an initial rating claim or a claim for an increase.  An initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655(b) so where a veteran fails to report for an examination, the case shall be rated on the evidence of record.  Fenderson, 12 Vet. App. at 125; Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  As a threshold matter, when a veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2014); Turk, 21 Vet. App. at 569.

As noted above, the Veteran did not attend his scheduled examinations in May 2014 and July 2014.  He offered no explanation nor did he request that his examination be rescheduled.  Consequently, the Board finds that the Veteran has not provided good cause for his failure to attend the examinations.  38 C.F.R. § 3.655(a).  Nevertheless, the Board notes that the Veteran did report for an earlier VA examination in May 2010.  Accordingly, the Board will assess the merits of the Veteran's claim based on the pertinent legal criteria and a review of the evidence of record.

The assignment of a particular DC is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, while the Veteran's condition is currently rated under the criteria of 38 C.F.R. § 4.114, DC 7318 with regard to the claim on appeal, the Board will assess the Veteran's disability picture within the context of additional, appropriate rating criteria.

Under DC 7318, a noncompensable evaluation is warranted for the nonsymptomatic residuals of removal of the gall bladder, a 10 percent evaluation is warranted where there are mild symptoms, and a 30 percent rating is warranted where there are severe symptoms.

38 C.F.R. § 4.114, DC 7315 directs the rater to rate chronic cholelithiasis under DC 7314, which pertains to chronic cholecystitis.  Mild cholecystitis is noncompensable when there are mild symptoms.  A 10 percent rating is warranted for moderate symptoms, which are manifested by gall bladder dyspepsia, confirmed by x-ray, and with infrequent attacks (not over two or three a year) of gall bladder colic, with or without jaundice.  38 C.F.R. § 4.114, DC 7314 (2014).  A 30 percent rating is warranted for severe cholecystitis, which are manifested by frequent attacks of gall bladder colic.  Id.

Under 38 C.F.R. § 4.114, DC 7319, which pertains to irritable colon syndrome (ICS), a noncompensable rating is assigned where there is mild ICS, which is characterized by disturbances of bowel function with occasional episodes of abdominal distress; a rating of 10 percent is warranted where there is moderate ICS, which is characterized by frequent episodes of bowel disturbance with abdominal distress; and a rating of 30 percent is warranted where there is severe ICS, which is characterized by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

The Board notes that words such as "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

In a November 2010 letter and during his December 2011 hearing, the Veteran reported that he can no longer eat certain foods as a result of his gall bladder removal.  For example, he cannot tolerate dairy products and consuming such products causes pain and results in digestive unrest.  On such occasions, he must use the restroom immediately after eating, which is a consequence that has affected his daily life and employment.

VA treatment records dated December 2010 document that the Veteran has gastroesophageal reflux disease (GERD) and the Veteran's report that he feels pain when he eats spicy and fatty food.  These records indicate that he was negative for abdominal pain, nausea and vomiting, diarrhea, hematochezia, melena, and constipation at that time.  His abdomen was soft, non-tender, non-distended, and without hepatosplenomegaly.  Although the Veteran reported in his October 2011 substantive appeal (VA Form 9) that he feels pain in his torso as a result of his gall bladder removal, VA treatment records dated May 2014 to August 2014 indicate that the Veteran only reported having chronic pain with regard to his knees and shoulders during that period.

Consistent with the remainder of the record, the report of a May 2010 VA examination documents the Veteran's report that he experiences sudden and urgent semi-formed bowel movement a few hours after eating certain foods.  The examination report documents his report of occasional dull discomfort in his right upper quadrant that lasts minutes to hours, but without any associated colic, distension, nausea, or emesis.  The examiner reported that the Veteran was not being treated for his condition at that time.  Also during this examination, the examiner noted that the Veteran has chronic acid reflux and heartburn upon reclining, which occurs twice per week.

Physical examination revealed a soft, flat abdomen without tenderness, distension, mass, bruits, or organomegaly.  The examiner diagnosed the Veteran with cholelithiasis, status post laparoscopic cholecyctectomy, and noted that this condition has not affected his function, or daily or usual occupational activities.  Additionally, the Veteran was diagnosed with GERD, which the examiner opined also has not had an effect on his function, or daily or occupational activities.

First, the Board notes that the evidence fails to show that he has experienced colic due to his gall bladder removal, and thus, he is not entitled to a compensable rating under DC 7314 with regard to his cholelithiasis diagnosis.  The Board does find, however, that the Veteran's gall bladder removal has been symptomatic, as it has been productive pain and digestive problems, and that his condition best approximates a 10 percent rating under DC 7318.  The Board finds that a higher rating is not warranted because the Veteran's condition has not been shown to be severe.  Specifically, the Board finds it highly probative that the clinician who examined the Veteran in May 2010 noted that the Veteran experienced occasional dull discomfort and that this occurred without colic, distension, nausea, or emesis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Additionally, the record does not show that the Veteran is receiving treatment for his post-operative residuals.

Second, in light of the Veteran's digestive symptoms, the Board has considered whether a rating under DC 7319 is warranted.  The Board finds, however, that the Veteran's symptoms do not approximate a rating in excess of 10 percent under this diagnostic code because the evidence fails to show that the Veteran's condition has been severe or productive of constant abdominal distress.  On the contrary, the Board finds that the Veteran has only experienced frequent episodes of bowel disturbance, as the evidence shows that such episodes only occur after he has eaten certain foods.

Additionally, the Board notes that the Veteran is not entitled to a separate 10 percent rating for moderate ICS under DC 7319 because this rating accounts for frequent bowel disturbance with abdominal distress, which is a symptom for which a rating has already been assigned under DC 7318.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation of a disability under different diagnoses, or "pyramiding," is prohibited).

Lastly, with regard to the Veteran's acid reflux diagnosis, the competent evidence of record fails to show that he developed this condition secondary to his service-connected gall bladder removal and, as noted previously, the issue of the Veteran's entitlement to service connection for acid reflux has been referred to the AOJ for consideration in the first instance.  Because the Board does not have jurisdiction over this issue, the Board declines to address whether service connection or a rating is warranted for this condition in the present decision.

In conclusion, the Veteran's overall disability picture approximates a rating of 10 percent under DC 7318.  The evidence is against the assignment of any higher ratings.  There is no doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the manifestations of the Veteran's gall bladder removal, such as cholelithiasis, pain, and frequent bowel disturbance, which are manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds, however, that the present case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Additionally, as the evidence does not indicate that the Veteran is unemployable due to his gall bladder removal, consideration of that question is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating, but not higher, is granted for gall bladder removal.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


